Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 1 of 41   PageID 684



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                      )
 KEVIN HARDAWAY, as next of kin       )
 of Doris Albright, deceased,         )
 and on behalf of the wrongful        )
 death beneficiaries of Doris         )
 Albright,                            )
                                      )
       Plaintiff,                     )
                                      )
 v.                                   )     No. 2:19-cv-2464
                                      )
 QUINCE NURSING AND                   )
 REHABILITATION CENTER, LLC,          )
 d/b/a QUINCE NURSING AND             )
 REHABILITATION CENTER; AURORA        )
 CARES, LLC; DTD HC, LLC; D&N,        )
 LLC; DONALD T. DENZ; and             )
 NORBERT A. BENNETT,                  )
                                      )
       Defendants.                    )
                                      )

                                    ORDER


       Before the Court is Defendants Aurora Cares, LLC (“Aurora

 Cares”); DTD HC, LLC (“DTD”); D&N, LLC (“D&N”); Donald T. Denz;

 and   Norbert     A.   Bennett’s   (collectively,     the     “Non-facility

 Defendants”) Motion to Dismiss (the “Motion”), filed on September

 26, 2019.   (ECF No. 17.)    Plaintiff Kevin Hardaway, as next of kin

 of Doris Albright, deceased, and on behalf of the wrongful death

 beneficiaries of Doris Albright (“Hardaway”), responded on October

 24, 2019.       (ECF No. 28.)      Non-facility Defendants replied on

 November 7, 2019.      (ECF No. 41.)
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 2 of 41            PageID 685



       For the following reasons, Non-facility Defendants’ Motion is

 DENIED.

       I.    Background

       Quince Nursing and Rehabilitation Center, LLC (“Quince”) is

 a nursing home facility and a Tennessee limited liability company.

 (ECF No. 50 ¶      6.)     Aurora Cares is a New York limited liability

 company.      (Id. ¶ 8.)    The members of Quince and Aurora Cares are

 D&N and DTD.     (Id. at ¶¶ 7, 9.)            D&N and DTD are New York limited

 liability companies.         (Id. ¶ 10, 13.)          Norbert A. Bennett is a

 member of D&N.     (Id. at ¶ 11.)         Donald T. Denz is a member of DTD.

 (Id. at 14.)

       Doris    Albright     was     a    resident     of     Quince    Nursing    and

 Rehabilitation Center in Memphis, Tennessee, from August 21, 2018,

 until her death on August 29, 2018.                (ECF No. 1 ¶¶ 20, 42.)          On

 July 19, 2019, Hardaway instituted the present action.                       (ECF No.

 1.)   Hardaway brings claims for statutory negligence under the

 Tennessee Health Care Liability Act (“THCLA”), Tenn. Code Ann.

 §§ 29-26-101, et seq., negligence under Tennessee common law, and

 survival and wrongful death, all arising from Doris Albright’s

 stay at Quince.      (Id. ¶¶ 47-70.)

       On September 26, 2019, Non-facility Defendants filed the

 Motion,    arguing   that:    (1)       the   Court   does    not     have   personal

 jurisdiction over them; (2) Denz and Bennett are protected from

                                           2
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 3 of 41   PageID 686



 suit under the “fiduciary shield doctrine”; (3) Hardaway fails to

 state a claim against the Non-facility Defendants under the THCLA;

 (4) DTD, D&N, Denz and Bennett cannot be held liable for the

 actions of Aurora Cares or Quince under prior Tennessee law;

 (5) there can be no personal liability for an owner, officer, or

 member of a Tennessee limited liability company; and (6) there can

 be no personal liability for a member or agent of a New York

 limited liability company.      (ECF No. 17-1 at 10-24.)

       Concurrently with Non-facility Defendants’ Motion, Quince

 filed a Motion to Compel Arbitration and Stay Proceedings (“Motion

 to Compel”).    (ECF No. 16.)     Non-facility Defendants argue that,

 if the Court has personal jurisdiction over them, an arbitration

 agreement binds Hardaway to arbitration on his claims against them.

 (Id. at 1 n.1.)       On April 20, 2020, the Court denied Quince’s

 Motion to Compel.       (ECF No. 52.)      The Court concluded that an

 arbitration agreement did not bind Hardaway to arbitration. 1           (Id.

 at 15.)

       II. Jurisdiction and Choice of Law

       The Court has diversity jurisdiction.       28 U.S.C. § 1332.      The

 amount    in   controversy     exceeds    $75,000.       Hardaway      seeks

 compensatory and punitive damages for, inter alia, survival and


 1
   Because Non-facility Defendants are subject to the Court’s in personam
 jurisdiction, Non-facility Defendants’ argument about arbitration
 similarly fails.
                                      3
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 4 of 41   PageID 687



 wrongful death claims against multiple defendants.             (ECF No. 1

 ¶¶ 53, 64, 70, 73; id. at 22 ¶¶ 1, 4.)

        The parties are completely diverse. At the time of her death,

 Doris Albright was a citizen of Tennessee.             (ECF No. 50 ¶ 1.)

 Kevin Hardaway is also a citizen of Tennessee.           (Id. ¶¶ 2, 4-5.)

 No defendant is a citizen of Tennessee.           Quince is a Tennessee

 limited liability company.      (Id. ¶ 6.)    Aurora Cares is a New York

 limited liability company.        (Id. ¶ 8; ECF No. 28-6 at 1.)          For

 purposes of diversity jurisdiction, limited liability companies

 have the citizenship of each of their members.           Americold Realty

 Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016) (citing

 Carden v. Arkoma Associates, 494 U.S. 185, 195-96 (1990)); accord

 Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th

 Cir. 2009).     The members of Quince and Aurora Cares are D&N and

 DTD, which are also named defendants.        (ECF No. 50 ¶¶ 7, 9.)       D&N

 and DTD are New York limited liability companies.             (Id. ¶¶ 10,

 13.)   D&N’s members are Norbert A. Bennett, the Norbert A. Bennett

 Children’s Trust, and the Norbert A. Bennett Grand-Children’s

 Trust.   (Id. ¶ 11.)   Bennett is a citizen of New York.       (Id. ¶ 17.)

 The citizenship of a traditional trust is that of its trustee.

 See GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29,

 38-40 (3d Cir. 2018) (citations omitted); Tyson v. Lakeland Nursing

 & Rehab. Ctr., LLC, No. 3:15-cv-571, 2015 WL 13650756, at *5 (S.D.

                                      4
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 5 of 41    PageID 688



 Miss. Dec. 11, 2015).        The trustee of the Norbert A. Bennett

 Children’s Trust and the Norbert A. Bennett Grand-Children’s Trust

 is Ronald Bennett, who is also a citizen of New York.          (ECF No. 50

 ¶ 12.)    DTD’s members are Donald T. Denz and the Donald T. Denz

 Irrevocable Trust.      (Id. ¶ 14.)       Denz is a citizen of New York.

 (Id. ¶ 17.)    The trustee of the Donald T. Denz Irrevocable Trust

 is Martin Clifford, who is also a citizen of New York.         (Id. ¶ 15.)

       The Court has diversity jurisdiction because the parties are

 completely diverse and the amount in controversy exceeds $75,000.

 28 U.S.C. § 1332.

       Federal courts sitting in diversity apply state law to issues

 of substantive law and federal law to procedural issues. Gasperini

 v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996) (citing

 Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-80 (1938)).          When there

 is no dispute that a certain state’s substantive law applies, the

 court need not conduct a choice-of-law analysis sua sponte.               See

 GBJ Corp. v. E. Ohio Paving Co., 139 F.3d 1080, 1085 (6th Cir.

 1998).    The parties assume in their respective briefing that

 Tennessee substantive law governs Hardaway’s claims.                The Court

 applies Tennessee substantive law to Hardaway’s claims.




                                       5
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 6 of 41                   PageID 689



       III. Legal Standards

       A. Personal Jurisdiction

       When a defendant challenges personal jurisdiction under Rule

 12(b)(2), “[t]he plaintiff bears the burden of making a prima facie

 showing of the court’s personal jurisdiction over the defendant.”

 Intera Corp. v. Henderson, 428 F.3d 605, 615 (6th Cir. 2005).                              A

 plaintiff “can meet this burden by ‘establishing with reasonable

 particularity sufficient contacts between [defendants] and the

 forum state to support jurisdiction.’”                        Neogen Corp. v. Neo Gen

 Screening,        Inc.,   282    F.3d     883,    887      (6th     Cir.    2002)   (quoting

 Provident Nat’l Bank v. Cal. Fed. Sav. Loan Ass’n, 819 F.2d 434,

 437 (3d Cir. 1987)).            A plaintiff may not rest on his pleadings,

 but must, by affidavit or otherwise, set forth specific evidence

 supporting jurisdiction.            Carrier Corp. v. Outokumpu Oyj, 673 F.3d

 430, 449 (6th Cir. 2012).           If the plaintiff meets his burden, then

 the   motion       to   dismiss    should        be    denied     “notwithstanding        any

 controverting presentation by the moving party.”                             See Serras v.

 First Tenn. Bank Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989)

 (quoting Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904

 (2d   Cir.     1981)).          Because    the        Court    is    relies    on    written

 submissions to resolve this Motion, rather than an evidentiary

 hearing      or     jurisdictional         discovery,          Hardaway’s       burden    to

 establish      a    prima   facie    showing          of   personal        jurisdiction    is

                                              6
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 7 of 41    PageID 690



 “relatively slight.”       Air Prods. & Controls, Inc. v. Safetech

 Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (quoting Am.

 Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988)); see

 also Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1272 (6th Cir.

 1998) (“relatively light”).       The Court construes the facts in the

 light most favorable to Hardaway.         See Air Prods., 503 F.3d at 549

 (citing Theunissen v. Matthews, 935 F.2d 1454, 1459 (6th Cir.

 1991)).

       When considering a motion to dismiss for lack of personal

 jurisdiction under Rule 12(b)(2), a federal court looks first to

 the long-arm statute of the state in which it sits to determine

 the state’s limitations on personal jurisdiction.            See Aristech

 Chem. Int’l Ltd. v. Acrylic Fabricators Ltd., 138 F.3d 624, 627

 (6th Cir. 1998); see also Fed. R. Civ. P. 4(k)(1)(A).               The court

 then assesses whether the exercise of personal jurisdiction, if

 any, would be appropriate under the Due Process Clause of the

 Fourteenth Amendment.     See Bird v. Parsons, 289 F.3d 865, 871 (6th

 Cir. 2002); CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th

 Cir. 1996). If the exercise of jurisdiction would be inappropriate

 under the Due Process Clause of the Fourteenth Amendment, that

 “foreclose[s] the exercise of personal jurisdiction even where a

 properly   construed    provision    of    the   long-arm   statute     would

 otherwise permit it.”      Theunissen, 935 F.2d at 1459.

                                      7
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 8 of 41   PageID 691



        B.   Failure to State a Claim

        Rule 12(b)(6) allows dismissal of a complaint that “fail[s]

 to state a claim upon which relief can be granted.”           Fed. R. Civ.

 P. 12(b)(6).     A Rule 12(b)(6) motion permits the “defendant to

 test whether, as a matter of law, the plaintiff is entitled to

 legal relief even if everything alleged in the complaint is true.”

 Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993).            A motion to

 dismiss tests only whether the plaintiff has pled a cognizable

 claim and allows the court to dismiss meritless cases that would

 waste judicial resources and result in unnecessary discovery.            See

 Brown v. City of Memphis, 440 F. Supp. 2d 868, 872 (W.D. Tenn.

 2006).

        When evaluating a motion to dismiss for failure to state a

 claim, the Court must determine whether the complaint alleges

 “sufficient factual matter, accepted as true, to ‘state a claim to

 relief that is plausible on its face.’”          Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)).      If a court decides in light of its judicial

 experience and common sense that the claim is not plausible, the

 case may be dismissed at the pleading stage.          Iqbal, 556 U.S. at

 679.     The “[f]actual allegations must be enough to raise a right

 to relief above [a] speculative level . . . .”          Twombly, 550 U.S.

 at 555.

                                      8
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 9 of 41          PageID 692



       A claim is plausible on its face if “the plaintiff pleads

 factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.”

 Iqbal, 556 U.S. at 678.           A complaint need not contain detailed

 factual     allegations.      However,          a   plaintiff’s     “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere

 conclusory statements do not suffice.”               Id.

       “When reviewing a motion to dismiss, the district court may

 not consider matters beyond the complaint.”                       Hensley Mfg. v.

 ProPride,    Inc.,   579   F.3d    603,       613   (6th   Cir.   2009)   (citation

 omitted).     “If the district court does consider evidence outside

 the complaint, it effectively converts the motion to dismiss to a

 motion for summary judgment.”         Id. (quotation marks and citations

 omitted).     This Circuit generally takes “a liberal view of what

 matters fall within the pleadings for purposes of” a motion to

 dismiss.    Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001).

 That does not mean that a court must or may consider any and all

 materials the parties submit.         Documents attached to a motion to

 dismiss may be considered part of the pleadings if they are

 “referred to in a complaint and central to the claim.”                Id. (citing

 Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999));

 see also Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008)

 (citation omitted).

                                           9
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 10 of 41          PageID 693



       IV.    Analysis

       Non-facility Defendants assert that they should be dismissed

 from this suit because: (1) the Court does not have personal

 jurisdiction over them; (2) Denz and Bennett are protected from

 suit under the “fiduciary shield doctrine”; (3) Hardaway fails to

 state a claim against the Non-facility Defendants under the THCLA;

 (4) DTD, D&N, Denz and Bennett cannot be held personally liable

 for the actions of Aurora Cares or Quince; (5) there can be no

 personal liability for an owner, officer, or member of a Tennessee

 limited     liability    company;   and       (6) there    can   be   no    personal

 liability for a member or agent of a New York limited liability

 company.     (ECF No. 17-1 at 10-24.)

       A. Personal Jurisdiction

       A federal court sitting in diversity must apply the law of

 the forum     state     to   determine    whether    the   court      may   exercise

 jurisdiction over the person of a non-resident defendant.                      Welsh

 v. Gibbs, 631 F.2d 436, 439 (6th Cir. 1980).                 The jurisdictional

 limits of Tennessee law and federal due process are coterminous.

 See Parker v. Winwood, 938 F.3d 833, 839 (6th Cir. 2019); First

 Cmty. Bank, N.A. v. First Tenn. Bank, N.A., 489 S.W.3d 369, 384

 (Tenn. 2015).         The Court need only decide whether exercising

 personal jurisdiction over Non-facility Defendants is consistent




                                          10
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 11 of 41    PageID 694



 with federal due process requirements.          Bridgeport Music, Inc. v.

 Still N the Water Publ’g, 327 F.3d 472, 477 (6th Cir. 2003).

        The Due Process Clause of the Fourteenth Amendment requires

 that a non-resident defendant have at least “certain minimum

 contacts with [the forum state] such that the maintenance of the

 suit   does    not   offend   ‘traditional    notions   of   fair    play   and

 substantial justice.’”          Youn v. Track, Inc., 324 F.3d 409, 417

 (6th Cir. 2003) (quoting Int’l Shoe Co. v. Washington, 326 U.S.

 310, 316 (1945)).       “There are two kinds of personal jurisdiction

 within   the    Federal   Due   Process    inquiry:   (1) general    personal

 jurisdiction, where the suit does not arise from defendant’s

 contacts with the forum state; and (2) specific jurisdiction,

 where the suit does arise from the defendant’s contacts with the

 forum state.”        Conn v. Zakharov, 667 F.3d 705, 712–13 (6th Cir.

 2012).

        General jurisdiction allows a plaintiff to sue a defendant

 “on any and all claims,” regardless of the connection (or lack

 thereof) between the claim and the forum.             Maxitrate Tratamento

 Termico E Controles v. Super Sys., Inc., 617 F. App’x 406, 408

 (6th Cir. 2015) (citing Daimler AG v. Bauman, 134 S. Ct. 746, 754

 (2014)).      Specific jurisdiction “exposes the defendant to suit in

 the forum state only on claims that arise out of or relate to a

 defendant’s contacts with the forum.” Kerry Steel, Inc. v. Paragon

                                       11
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 12 of 41         PageID 695



 Indus.,    Inc.,    106   F.3d   147,    149    (6th    Cir.     1997)     (quoting

 Helicopteros Nacionales de Colombia S.A v. Hall, 466 U.S. 408,

 414-15 & nn.8-10 (1984)).

        Hardaway    concedes   that    the     Court   does    not   have    general

 jurisdiction over Non-facility Defendants.              (See ECF No. 28 at 12-

 17.)    To conform with the Due Process Clause of the Fourteenth

 Amendment, the Court must have specific jurisdiction over Non-

 facility    Defendants.       Conn,     667    F.3d    at    712–13.       Specific

 jurisdiction “focuses on the relationship among the defendant, the

 forum, and the litigation.”          Walden v. Fiore, 571 U.S. 277, 283–

 84 (2014) (internal quotation marks and citations omitted).                   This

 Circuit has established a three-part test for determining whether

 there is specific jurisdiction:

        First, the defendant must purposefully avail himself of the
        privilege of acting in the forum state or causing a
        consequence in the forum state. Second, the cause of action
        must arise from the defendant’s activities there. Finally,
        the acts of the defendant or consequences caused by the
        defendant must have a substantial enough connection with the
        forum state to make the exercise of jurisdiction over the
        defendant reasonable.

 S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir.

 1968); see also AlixPartners, LLP v. Brewington, 836 F.3d 543,

 549-50 (6th Cir. 2016); Harmer v. Colom, 650 F. App’x 267, 272

 (6th Cir. 2016).      The Court must have personal jurisdiction over

 each defendant as to each asserted claim.                   Rush v. Savchuk, 444

 U.S. 320, 332 (1980); Hosp. Auth. of Metro. Gov’t of Nashville v.
                                         12
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 13 of 41   PageID 696



 Momenta Pharm., Inc., 353 F. Supp. 3d 678, 690 (M.D. Tenn. 2018)

 (citing Bd. of Forensic Document Exam’rs, Inc. v. ABA, 2017 WL

 549031, at *3 (W.D. Tenn. Feb. 9, 2017)).

       The relationship between each defendant is an illustrative

 starting point. See Hatfield v. Allenbrooke Nursing & Rehab. Ctr.,

 LLC, 2018 WL 3740565, at *30 (Tenn. Ct. App. Aug. 6, 2018)

 (detailing the relationship between the same defendants in another

 suit involving a different nursing home).         D&N and DTD are limited

 liability companies with their principal place of business in New

 York.    (ECF No. 50 ¶¶ 10, 13.)          Each entity maintains a fifty-

 percent membership interest in Quince.          (ECF No. 1 ¶¶ 6, 7; No.

 28-7 at 8; No. 28-8 at 15.)          D&N and DTD likewise have fifty-

 percent membership interests in Aurora Cares, a New York limited

 liability company.      (ECF No. 1 ¶ 5; No. 28-4 at 2.)       Aurora Cares

 provides administrative support services to nursing homes across

 the country, including Quince.       (ECF No. 17-3 ¶ 10; No. 17-4 ¶ 10.)

 Neither D&N nor DTD has employees or agents in Tennessee.               (ECF

 No. 17-3 ¶ 34; No. 17-4 ¶ 34.)            The sole manager and majority

 member of D&N is Bennett.      (ECF No. 1 ¶ 9; No. 17-4 ¶ 27.)       Bennett

 is also a manager of Quince and serves as the co-Chief Executive

 Officer of Aurora Cares.      (ECF No. 1 ¶ 9; No. 17-4 ¶ 9.)         The sole

 manager and majority member of DTD is Denz.          (ECF No. 1 ¶ 8; No.

 17-3 ¶ 27.)     Denz is also a manager of Quince and serves as the

                                      13
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 14 of 41            PageID 697



 co-Chief Executive Officer and Chief Financial Officer of Aurora

 Cares.     (ECF No. 1 ¶ 8; No. 17-3 ¶ 9.)

    1. Aurora Cares, LLC

       To establish that the Court has personal jurisdiction over

 Aurora     Cares,     Hardaway      must     first   show    that    Aurora     Cares

 “purposefully avail[ed]” itself of “the privilege of acting in the

 forum state or causing a consequence in the forum state.”                    Mohasco,

 401   F.2d    at    381.   One      purposefully       avails    oneself    when   one

 “create[s]         ‘continuing      obligations’       between      [one]self      and

 residents of the forum.”            Burger King Corp. v. Rudzewicz, 471 U.S.

 462, 476 (1985) (citing Travelers Health Ass’n v. Com. of Va. ex

 rel. State Corp. Comm’n, 339 U.S. 643, 648 (1950)).                        Although a

 physical presence is not required to assert jurisdiction, it “will

 enhance a potential defendant’s affiliation with a [s]tate and

 reinforce the reasonable foreseeability of suit there.”                      Id.

       Hardaway has pled that Aurora Cares is the management company

 of Quince and that Aurora Cares conducts business related to the

 “operation, management, and/or control of Quince.”                         (ECF No. 1

 ¶ 5.)     Non-facility Defendants submit declarations from Denz and

 Bennett      that    “Aurora     Cares      provides    administrative        support

 services      to     nursing     homes      around     the   country,       including

 Quince . . . pursuant          to    an    administrative       services    agreement




                                             14
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 15 of 41         PageID 698



 between Quince and Aurora Cares.” 2             (ECF No. 17-3 ¶ 10; No. 17-4

 ¶ 10.)   Two of those nursing homes are in Tennessee.              (Id.)     Denz,

 as   co-CEO   and    CFO   of   Aurora    Cares,     states    that   he    “ha[s]

 occasionally traveled to Tennessee in my capacity as the Co-Chief

 Executive Officer and Chief Financial Officer of Aurora Cares to

 ensure that all duties under the administrative services agreement

 between Quince and Aurora Cares are carried out.”                (ECF No. 17-3

 ¶ 13.)   Bennett, as co-CEO of Aurora Cares, states similarly.                (ECF

 No. 17-4 ¶ 13.)

       Aurora Cares has purposefully availed itself of the privilege

 of   acting   in    Tennessee.     Its        “substantial    connection”     with

 Tennessee is its “avail[ment] [] of the privilege of conducting

 business” by creating “continuing [contractual] obligations” with

 Quince and another nursing home in Tennessee.                 Burger King, 471

 U.S. at 475-76; see Air Prods., 503 F.3d at 551 (holding that

 defendants purposefully availed themselves of a forum when they

 entered into “a continuing business relationship that lasted a

 period of many years”); see also Tenn. Code Ann. § 20-2-223(a)(2)

 (providing for jurisdiction over a person 3 who contracts to supply



 2
   The Court may rely on these declarations and the facts in them because
 they bear on the jurisdictional inquiry. See Kuan Chen v. United States
 Sports Acad., Inc., 956 F.3d 45, 55-56 (1st Cir. 2020).
 3
   “Person” is defined by the statute as “an individual, executor,
 administrator or other personal representative, or a corporation,
 partnership, association or any other legal or commercial entity, whether
                                          15
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 16 of 41      PageID 699



 services in Tennessee).          The travel of Aurora Cares’ officers to

 Tennessee to ensure that its contractual obligations were being

 carried    out    were    not   “random,”   “fortuitous,”      or   “attenuated”

 contacts with Tennessee.           Burger King, 471 U.S. at 476.          These

 contacts increased the foreseeability of suit against Aurora Cares

 in Tennessee.       Id.    The first Mohasco requirement is satisfied.

 401 F.2d at 381.

       Second, Hardaway must show that his causes of action arose

 from Aurora Cares’ activities in Tennessee.              Id.    This prong may

 be satisfied if the “causes of action were ‘made possible by’ or

 ‘lie in the wake of’ the defendant’s contacts, or whether the

 causes    of     action   are   ‘related    to’   or   ‘connected     with’   the

 defendant’s contacts with the forum state.”             Air Prods., 503 F.3d

 at 553 (citations omitted).            “[T]his standard [i]s a ‘lenient

 standard’ and . . . the cause of action need not ‘formally’ arise

 from defendant’s contacts.”          Id. (quoting Bird, 289 F.3d at 875).

       Hardaway has submitted evidence that Aurora Cares “provides

 support services including purchasing, financial statement and

 cost report preparation, payroll, accounts receivable and payable

 functions for [Quince].”          (ECF No. 28-4 at 2.)         Denz and Bennett

 state that “Aurora Cares does not hire or fire the administrator



 or not a citizen or domiciliary of this state and whether or not organized
 under the laws of this state.” Tenn. Code Ann. § 20-2-221.
                                        16
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 17 of 41   PageID 700



 or other managing employees of Quince, does not control or have

 control over staffing levels at Quince, does not control the budget

 and expenditures of Quince, and does not implement and enforce the

 policies and procedures of Quince.”        (ECF No. 17-3 ¶ 11; No. 17-4

 ¶ 11.)

       Hardaway’s negligence, survival and wrongful death claims

 rely on the theory that Doris Albright’s injuries were due to

 Quince’s lack of staff, staff training, staff monitoring, lack of

 resources, failure to adopt and follow proper rules, regulations,

 policies, plans, and guidelines, and overall, the failure to

 provide a safe environment.      (See ECF No. 1 ¶ 51(a)-(w).)        Hardaway

 has submitted evidence that these failings could, in part, be due

 to the services that Aurora Cares provided to Quince.                (See ECF

 No. 28-4 at 2.)     For example, Hardaway has submitted evidence that

 Aurora Cares handles, among other things, “purchasing” for Quince.

 (See id.)      Hardaway alleges that Defendants “fail[ed] . . . to

 provide the facility with adequate resources to ensure sufficient

 non-medical (CNA) staffing and supplies, such as diapers, linens,

 and towels, to care for all residents, including Doris Albright.”

 (ECF No. 1 ¶ 51(b).)      Taking the allegations in the Complaint and

 Hardaway’s characterization of the services that Aurora Cares

 provided as true, as the Court must at this stage, see Air Prods.,

 503 F.3d at 549 (citing Theunissen, 935 F.2d at 1459), Hardaway

                                      17
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 18 of 41   PageID 701



 has sufficiently pled that his claims arose from Aurora Cares’

 activities in Tennessee.        AlixPartners, 836 F.3d at 549-50; cf.

 Hatfield, 2018 WL 3740565, at *33 (upholding a jury verdict finding

 Aurora    Cares   directly    liable   for   plaintiff’s   injuries    at   a

 Tennessee nursing home because the evidence supported the finding

 that Aurora Cares was an “integral figure in the care provided to”

 the nursing home).      The second Mohasco requirement is satisfied.

 401 F.2d at 381.

       Third, Hardaway must show that “the acts of the defendant or

 consequences caused by the defendant [] ha[d] a substantial enough

 connection    with    the    forum   state   to   make   the   exercise     of

 jurisdiction over the defendant reasonable.”         Id.   “In determining

 whether the exercise of jurisdiction is reasonable, the court

 should consider, among others, the following factors: (1) the

 burden on the defendant; (2) the interest of the forum state;

 (3) the plaintiff’s interest in obtaining relief; and (4) other

 states’ interest in securing the most efficient resolution of the

 policy.”    Air Prods., 503 F.3d at 554–55 (citing Intera Corp., 428

 F.3d at 618).     “When the first two elements [of Mohasco] are met,

 an inference arises that the third, fairness, is also present;

 only the unusual case will not meet this third criterion.”             First

 Nat’l Bank v. J.W. Brewer Tire Co., 680 F.2d 1123, 1126 (6th Cir.

 1982).

                                        18
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 19 of 41                   PageID 702



          Hardaway has satisfied the first two elements of Mohasco.

 Aurora Cares presents no considerations that would render the

 exercise      of     personal        jurisdiction           over       it     in    Tennessee

 unreasonable.        “Tennessee has interests in resolving this case,

 not the least of which is to provide a forum for the adjudication

 of   a    dispute    between     a   resident         and    a    nonresident       that   has

 purposefully availed itself of acting in and causing consequences

 in Tennessee.”        Third Nat’l. Bank in Nashville v. WEDGE Grp. Inc.,

 882 F.2d 1087, 1092 (6th Cir. 1989). The third Mohasco requirement

 is satisfied.        401 F.2d at 381.

          Hardaway has satisfied his “relatively slight” burden.                            Air

 Prods.,     503     F.3d    at   549.      The       Court       has   specific     personal

 jurisdiction over Aurora Cares.                Aurora Cares purposefully availed

 itself of conducting business in Tennessee, Hardaway’s claims

 plausibly arose from Aurora Cares’ actions in Tennessee, and the

 exercise of jurisdiction over Aurora Cares is reasonable. Mohasco,

 401 F.2d at 381. Non-facility Defendants’ Motion to Dismiss Aurora

 Cares on jurisdictional grounds is DENIED.

 2. DTD HC, LLC and D&N, LLC

          Hardaway    must    next       show    that        the    Court      has    personal

 jurisdiction over DTD and D&N.                      DTD and D&N have fifty-percent

 ownership interests in Quince and Aurora Cares.                             (ECF No. No. 28-

 4 at 2; No. 28-7 at 8; No. 28-8 at 15.)                     Hardaway argues that this

                                                19
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 20 of 41       PageID 703



 Court has specific jurisdiction over DTD and D&N because they

 “receive substantial revenue from Quince.”                (ECF No. 28 at 15)

 (citing Tenn. Code Ann. § 20-2-223(4) for the proposition that

 jurisdiction is proper over any person who derives substantial

 revenue from services rendered in Tennessee.) 4                 Hardaway further

 argues that the revenue that DTD and D&N received “depleted the

 resources available to provide staffing, supplies and care to

 residents [at Quince], including Ms. Albright, which resulted in

 her injuries and death.”       (Id.)

       DTD and D&N, as separate entities, do not have sufficient

 minimum contacts with Tennessee for this Court to exercise personal

 jurisdiction over them under the Mohasco test.                  401 F.2d at 381.

 Deriving substantial revenue from a subsidiary that is subject to

 the jurisdiction of the court in the forum state, alone, is not

 enough for a court to have jurisdiction over that subsidiary’s

 parent company. See Cox v. Koninklijke Philips, N.V., 647 F. App’x

 625, 629 (6th Cir. 2016) (citing Velandra v. Regie Nationale des

 Usines   Renault,    336   F.2d   292,      296   (6th   Cir.    1964)   (“[M]ere



 4
   Although satisfaction of § 20-2-223(4) might appear sufficient on its
 face for the exercise of personal jurisdiction in Tennessee courts, the
 jurisdictional limits of Tennessee law and federal due process are
 coterminous. Both Tennessee and federal courts are constrained by the
 Due Process Clause of the Fourteenth Amendment and jurisdiction must be
 proper under the confines of that Clause. See Theunissen, 935 F.2d at
 1459 (stating that a defect in federal Due Process considerations “would
 foreclose the exercise of personal jurisdiction even where a properly
 construed provision of the long-arm statute would otherwise permit it”).
                                        20
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 21 of 41       PageID 704



 ownership by a corporation of all of the stock of a subsidiary

 amenable to the jurisdiction of the courts of a state may not alone

 be sufficient to justify holding the parent corporation likewise

 amenable.”)).

         The Court does, however, have personal jurisdiction over DTD

 and D&N.    It is compatible with the federal Due Process Clause for

 a court to exercise personal jurisdiction over entities that would

 not ordinarily be subject to personal jurisdiction in that court

 when the entities are substantively legally related to an entity

 that is subject to personal jurisdiction in that court.                   See 4A

 Wright & Miller, Federal Practice & Procedure, § 1069.4 (4th ed.

 2019) (collecting cases in which federal courts have exercised

 personal     jurisdiction     over       defendants     through     subsidiaries,

 partnerships,     alter     egos,       related   and    unrelated     companies,

 successors-in-interest, companies acting as agents, and a number

 of other instances); see generally Lea Brilmayer & Katheen Paisley,

 Personal      Jurisdiction        and      Substantive      Legal      Relations:

 Corporations, Conspiracies, and Agency, 74 Calif. L. Rev. 1 (1986).

         The relevant theory here, which this Circuit and Tennessee

 have adopted, is the “alter-ego theory of personal jurisdiction,”

 which    “‘provides   that    a     non-resident        parent    corporation   is

 amenable to suit in the forum state if the parent company exerts

 so much control over the subsidiary that the two do not exist as

                                           21
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 22 of 41            PageID 705



 separate     entities     but   are    one    and    the   same    for   purposes   of

 jurisdiction.’”       Carrier Corp., 673 F.3d at 450–51 (citing Estate

 of Thomson v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 362 (6th

 Cir. 2008) (collecting cases)); accord Gordon v. Greenview Hosp.,

 Inc., 300 S.W.3d 635, 652 (Tenn. 2009).                 If a subsidiary’s parent

 company’s “separate corporate status is formal only and without

 any   semblance      of   individual     identity,         then    the   subsidiary’s

 business will be viewed as that of the parent and the latter will

 be said to be doing business in the jurisdiction through the

 subsidiary     for   purposes     of    asserting       personal     jurisdiction.”

 Wright & Miller, § 1069.4.

       When    analyzing     whether     the    alter-ego      theory     of   personal

 jurisdiction is satisfied in diversity actions, the Court looks to

 the forum state’s substantive law.                  See Thomson, 545 F.3d at 362

 (applying Ohio law in analyzing personal jurisdiction under alter-

 ego   theory    in    diversity       action); Hilani         v.    Greek     Orthodox

 Archdiocese of Am., 863 F. Supp. 2d 711, 720-21 (W.D. Tenn. 2012)

 (same, applying Tennessee law); Gordon, 300 S.W.3d at 652 (“[The]

 determin[ation] [of] whether one corporation is an alter-ego of

 another for jurisdictional purposes is controlled by state law.”)

 (citing Jemez Agency, Inc. v. CIGNA Corp., 866 F. Supp. 1340, 1343

 (D.N.M. 1994)).




                                          22
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 23 of 41   PageID 706



       The alter-ego theory applies to limited liability companies

 as well as corporations.       Quince, Aurora Cares, DTD, and D&N are

 limited liability companies.        In Tennessee, a limited liability

 company is “a hybrid of partnerships and corporations.”              State v.

 Thompson, 197 S.W.3d 685, 692 n.6 (Tenn. 2006) (citing Tenn. Code

 Ann. §§ 48-201-101, et seq.).       The case law governing corporations

 is equally applicable to the analysis here.         See Hatfield, 2018 WL

 3740565, at *36-*44; cf. Edmunds v. Delta Partners, L.L.C., 403

 S.W.3d 812, 828 (Tenn. Ct. App. 2012) (“The doctrine of piercing

 the corporate veil applies equally to cases in which a party seeks

 to pierce the veil of a limited liability company . . . .”).

       Under Tennessee law, a Court has personal jurisdiction over

 an entity defendant under the alter-ego theory if a plaintiff

 demonstrates: “(1) that the subsidiary corporation is a sham or

 dummy[;] (2) that the two corporations are, in fact, identical and

 indistinguishable[;] or (3) that the subsidiary corporation is

 merely an instrumentality, agent, conduit, or adjunct of the parent

 corporation[.]”      Gordon, 300 S.W.3d at 653 (citations omitted).

 The key inquiry is whether “the parent corporation ‘exercises

 complete dominion over its subsidiary . . . so that the corporate

 entity . . . had no separate mind, will or existence of its own.’”

 Id. (citing Cont’l Bankers Life Ins. Co. of the S. v. Bank of

 Alamo, 578 S.W.2d 625, 632 (Tenn. 1979)); see also Restatement

                                      23
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 24 of 41   PageID 707



 (Second) of Conflict of Laws § 52 (1971) (“Judicial jurisdiction

 over a subsidiary corporation will likewise give the state judicial

 jurisdiction over the parent corporation if the parent so controls

 and dominates the subsidiary as in effect to disregard the latter’s

 independent corporate existence.”).

       Non-facility Defendants concede that the Court has personal

 jurisdiction over Quince.        (ECF No. 17-1 at 14.)      The Court has

 personal jurisdiction over Aurora Cares.            Because Non-facility

 Defendants    concede   that   personal    jurisdiction   over   Quince   is

 proper, and because the Court has personal jurisdiction over Aurora

 Cares, personal jurisdiction over DTD and D&N comports with the

 Due Process Clause of the Fourteenth Amendment so long as Hardaway

 has adequately pled the alter-ego theory as to Quince or Aurora

 Cares.    See In re Commodity Exch., Inc., 213 F. Supp. 3d 631, 680

 (S.D.N.Y. 2016).

       Neither D&N nor DTD has employees or agents in Tennessee.

 (ECF No. 17-3 ¶ 34; No. 17-4 ¶ 34.) Denz and Bennett are respective

 members and managers of each LLC.         (See ECF No. 1 ¶¶ 8, 9; No. 17-

 3 ¶ 27; No. 17-4 ¶ 27.)        Hardaway argues that “Denz and Bennett

 are managers of” DTD and D&N and that Denz and Bennett “retain

 exclusive control over each [entity].”         (ECF No. 28 at 8; see also

 No. 1 ¶¶ 8, 9.)    Hardaway argues that Denz and Bennett, as managers

 of DTD and D&N, “drafted the operating agreements for [Quince]

                                      24
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 25 of 41   PageID 708



 and, . . . made themselves sole managers with ‘complete, full and

 exclusive discretion, power and authority in the management and

 control’ of [Quince].”      (ECF No. 28 at 15-16) (quoting No. 28-3 at

 7-9.)    Hardaway argues that both Denz and Bennett were governing

 body members of Quince with exclusive regulatory duties to manage

 and     operate    Quince   and     that    those    duties   included    the

 responsibility to appoint the nursing home’s administrator, to

 implement policies governing the management and operation of the

 nursing home, and to implement quality assurance and performance

 improvement programs.       (Id. at 16.)        He further argues that both

 men executed Quince’s property lease.           (Id. at 17) (citing No. 28-

 6 at 8-16.)    Hardaway points out that DTD and D&N own Aurora Cares,

 Denz and Bennett are officers of Aurora Cares, and Denz and Bennett

 travel    to   Tennessee    to    check    on   Aurora   Cares’   contractual

 obligations.      Hardaway attaches sufficient evidence to support his

 arguments.        He concludes that DTD and D&N, through Denz and

 Bennett, own, operate, control, manage, and profit from Quince and

 Aurora Cares in such a way that each entity is “practically

 indistinguishable from one another.”            (ECF No. 28 at 6.)

       Denz and Bennett submit affidavits in which they specifically

 deny Hardaway’s assertions.        (See generally ECF Nos. 17-3, 17-4.)

 Selena Knox-Binion, the Executive Director at Quince in 2019, also




                                       25
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 26 of 41                 PageID 709



 submits a declaration in which she denies some of Hardaway’s

 assertions.     (See generally ECF No. 17-2.)

        Courts have exercised jurisdiction over parent companies in

 circumstances similar to those here.                     See, e.g., Third Nat’l Bank,

 882 F.2d at 1090-92 (holding that the district court had personal

 jurisdiction over a parent company that, among other things, was

 a 100% owner of the subsidiary and had officers serving on the

 subsidiary’s       board,        the   subsidiary’s         board   met    regularly     in

 Tennessee to review and direct the subsidiary’s operations, and

 the    parent   was    involved        in    multiple       contracts      involving   the

 subsidiary); Carrier Corp., 673 F.3d at 450–51 (similar); Jones v.

 Arcadia Nursing & Rehab. Ctr., L.L.C., No. 15-cv-2910, 2017 WL

 1193735, at *3-4 (W.D. La. Mar. 29, 2017), reconsideration denied,

 2017   WL   6816738     (W.D.      La.      May    24,    2017)   (asserting       personal

 jurisdiction over DTD and D&N circumstances similar to those here).

        There is sufficient evidence in the record for Hardaway to

 meet his “relatively slight” burden to establish an alter-ego

 theory of personal jurisdiction over DTD and D&N.                           Air Prods. &

 Controls, 503 F.3d at 549; Gordon, 300 S.W.3d at 652.                       That finding

 is appropriate even given the contradicting evidence Non-facility

 Defendants submit.           (ECF Nos. 17-2, 17-3, 17-4); see Serras, 875

 F.2d   at   1214    (if      a   plaintiff        meets    his    burden    to    establish

 jurisdiction,         “the       motion      to     dismiss       should     be    denied,

                                               26
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 27 of 41            PageID 710



 notwithstanding      any    controverting        presentation    by     the    moving

 party”)    (internal        citation       and   quotation      marks     omitted);

 Theunissen, 935 F.2d at 1464 (similar); Jones, 2017 WL 1193735, at

 *4   (asserting     personal       jurisdiction       and    rejecting     similar,

 “artfully crafted” affidavits submitted by Denz and Bennett).                     The

 Court has personal jurisdiction over DTD and D&N under an alter-

 ego theory of personal jurisdiction. 5                Non-facility Defendants’

 Motion to Dismiss DTD and D&N on jurisdictional grounds is DENIED.

       Both parties rely on the Tennessee Court of Appeals’ decision

 in   Hatfield.      See     2018     WL    3740565.    The    same    Non-facility

 Defendants were defendants in Hatfield.               See id. at *1.      After the

 trial    court    had   denied       Non-facility     Defendants’       motions    to

 dismiss, the case went to trial and a jury awarded the plaintiff

 substantial      damages.      Id.    at    *1-3.     On    appeal,   Non-facility

 Defendants asked the appellate court to determine, inter alia, two

 issues relevant to those here: (1) whether the trial court erred

 in failing to dismiss Denz, Bennett, DTD, and D&N for lack of

 personal jurisdiction; and (2) whether the trial court erred in

 considering Denz, Bennett, DTD, D&N, and Aurora Cares as alter-




 5
   Because Hardaway has adequately alleged personal jurisdiction under an
 alter-ego theory, the Court need not reach Hardaway’s argument that
 personal jurisdiction is proper under a conspiracy jurisdiction theory.
 In re Commodity Exch., Inc., 213 F. Supp. 3d at 680 n.41.
                                            27
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 28 of 41     PageID 711



 egos   by   allowing   the   jury   to    pierce   the    corporate   veil   and

 disregard the separate individuals and entities.              Id. at *4-5.

        Addressing personal jurisdiction, the trial court in Hatfield

 found that Denz, Bennett, DTD, and D&N had sufficient minimum

 contacts with Tennessee to assert personal jurisdiction over them,

 or, alternatively, that Denz, Bennett, DTD, and D&N had waived

 their lack-of-personal-jurisdiction defense “when [they] sought

 affirmative relief from the Court in the form of [several listed

 motions and orders].”        See id. at *6 (citing the trial court’s

 order).     The Court of Appeals affirmed the trial court’s finding

 of waiver and did not reach the trial court’s substantive findings.

 Id. at *6-8.     Non-facility Defendants have not waived their lack-

 of-personal-jurisdiction       defense        in   this    case.      Although

 illustrative, Hatfield offers no assistance on the substantive law

 of personal jurisdiction.

        Addressing alter-ego and corporate veil-piercing issues, the

 Court of Appeals considered the sufficiency of the jury’s findings

 on liability, how the jury was charged on veil-piercing, and the

 legal test for findings of fact.          See id. at *36-42.       Standards of

 review and analyses of personal jurisdiction differ from issues of

 liability and findings about the sufficiency of a jury’s verdict.

 Although illustrative, Hatfield does not assist the Court in




                                          28
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 29 of 41   PageID 712



 deciding    the   alter-ego    and   corporate   veil-piercing       personal

 jurisdiction arguments presented here.

        3. Donald T. Denz, Norbert Bennett, and the Fiduciary-Shield
           Doctrine

       The Court has personal jurisdiction over Denz and Bennett

 under the Mohasco test.       401 F.2d at 381.    Denz and Bennett state

 that they both traveled to Tennessee to “ensure that all duties

 under the administrative services agreement between Quince and

 Aurora Cares are carried out.”       (ECF No. 17-3 ¶ 13; No. 17-4 ¶ 13.)

 Hardaway has pled that the services Aurora Cares provided, and

 decisions Denz and Bennett made about those services, led to the

 injuries Doris Albright sustained.         (See ECF No. 1 ¶ 51(a)-(w).)

 Hardaway has pled that other administrative decisions Denz and

 Bennett made about the management of Quince led to the injuries

 Doris Albright sustained.       (Id. ¶¶ 54-63.)      Hardaway has offered

 sufficient evidence to support his assertions.           See Mohasco, 401

 F.2d at 381.

       Non-facility Defendants argue that the Court cannot exercise

 jurisdiction over Denz and Bennett in their individual capacities

 because they are protected by the fiduciary-shield doctrine.            (ECF

 No. 17-1 at 14-15.)     The Tennessee Court of Appeals 6 has recognized


 6 “Though the Tennessee Supreme Court has not squarely addressed the
 [fiduciary-shield doctrine], when ‘an intermediate appellate state court
 rests its considered judgment upon the rule of law which it announces,
 that is a datum for ascertaining state law which is not to be disregarded
 by a federal court unless it is convinced by other persuasive data that
                                      29
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 30 of 41            PageID 713



 the fiduciary-shield doctrine, which precludes jurisdiction over

 individuals who act exclusively as corporate officers on behalf of

 a bona fide corporation.           See, e.g., Boles v. Nat’l Dev. Co., 175

 S.W.3d 226, 251 (Tenn. Ct. App. 2005) (citing Stuart v. Spademan,

 772 F.2d 1185, 1197 (5th Cir. 1985)); accord Balance Dynamics Corp.

 v. Schmitt Indus., Inc., 204 F.3d 683, 697 (6th Cir. 2000).                      Non-

 facility Defendants contend that Denz and Bennett’s contacts with

 Tennessee    were    solely       in    their    corporate     rather    than   their

 individual capacities and that they are protected by the fiduciary-

 shield doctrine.          (ECF No. 17-1 at 15; No. 17-3 ¶ 13; No. 17-4

 ¶ 13.)

       The   fiduciary-shield           doctrine      does    not   provide    blanket

 protection to corporate officers.               “In a diversity action, the law

 of the forum state dictates whether personal jurisdiction exists,

 subject to constitutional limitations.”                Intera Corp., 428 F.3d at

 615 (citations omitted).           Because Tennessee’s long-arm statute is

 coterminous with federal due process, Parker, 938 F.3d at 839;

 First    Cmty.    Bank,     489    S.W.3d       at   384,    federal    due   process

 limitations      govern    the    fiduciary-shield          analysis,   see   Simplex

 Healthcare, Inc. v. Marketlinkx Direct, Inc., 761 F. Supp. 2d 726,

 730-33 (M.D. Tenn. 2011).              Courts have questioned whether the Due


 the highest court of the state would decide otherwise.’” Church Joint
 Venture, L.P. v. Blasingame, 947 F.3d 925, 932 (6th Cir. 2020) (quoting
 West v. AT&T, 311 U.S. 223, 237 (1940)).
                                            30
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 31 of 41   PageID 714



 Process Clause of the Fourteenth Amendment -- a “constitutional

 limitation[]” -- implicates the fiduciary-shield doctrine.               See

 id. (collecting cases); see also Johnson v. Gray, 2011 WL 13228171,

 at *6 (E.D. Tenn. Sept. 16, 2011) (rejecting the application of

 the fiduciary-shield doctrine as applied to a Tennessee breach-

 of-contract claim); MCA Records, Inc. v. Highland Music, Inc., 844

 F. Supp. 1201, 1203 (M.D. Tenn. 1993) (“Where the forum state’s

 long-arm statute is coextensive with the full reach of due process,

 the fiduciary[-]shield doctrine is inapplicable.”); 3A William M.

 Fletcher, Fletcher Cyclopedia of the Law of Corporations § 1296.20

 (2019) (“The fiduciary[-]shield doctrine is not available where

 the forum state’s long-arm statute is coextensive with the full

 reach of due process.”) (collecting cases).

       This Circuit has, as a practical matter, read the fiduciary-

 shield    doctrine   out   of   existence    for   purposes   of     personal

 jurisdiction:

       While it is true that jurisdiction over the individual
       officers of a corporation cannot be predicated merely upon
       jurisdiction over the corporation, we hold that the mere fact
       that the actions connecting defendants to the state were
       undertaken in an official rather than personal capacity does
       not preclude the exercise of personal jurisdiction over those
       defendants. Hence, where an out-of-state agent is actively
       and personally involved in the conduct giving rise to the
       claim, the exercise of personal jurisdiction should depend on
       traditional notions of fair play and substantial justice;




                                      31
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 32 of 41                PageID 715



       i.e., whether she purposely availed herself of the forum and
       the reasonably foreseeable consequences of that availment.

 Balance Dynamics, 204 F.3d at 698 (citations and quotation marks

 omitted);      see    also    Wright    &     Miller,       §    1069.4     (“[P]ersonal

 jurisdiction         over    individual      officers           and   employees     of    a

 corporation      may    not    be   predicated         on       the   federal     court’s

 jurisdiction over the corporation itself, unless the individuals

 are engaged in activities within the forum that would subject them

 to   jurisdiction.”)         (collecting      cases)    (emphasis         added).        The

 Supreme Court’s prior holdings comport with this understanding.

 See Calder v. Jones, 465 U.S. 783, 790 (1984) (“[Defendants’]

 status    as    employees       does    not      somehow         insulate    them    from

 jurisdiction.        Each defendant’s contacts with the forum State must

 be assessed individually.”); Keeton v. Hustler Magazine, Inc., 465

 U.S. 770, 781 n.13 (1984) (citing Calder for “reject[ing] the

 suggestion that employees who act in their official capacity are

 somehow shielded from suit in their individual capacity”).                           This

 reading is in line with the practical application of the doctrine

 in Tennessee state courts.             See Simplex, 761 F. Supp. 2d at 731

 (“No Tennessee state court has ever applied the doctrine to bar

 jurisdiction.”).

       Denz and Bennett’s assertation that they were acting solely

 in their official capacity is not determinative for purposes of

 jurisdiction.         The question is whether they were “actively and
                                             32
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 33 of 41       PageID 716



 personally involved in the conduct giving rise to the claim[s],”

 regardless of the capacity in which they acted.              Balance Dynamics,

 204 F.3d at 698.          Because Denz and Bennett were “actively and

 personally involved in the conduct giving rise to [Hardaway’s]

 claim[s],” and because asserting jurisdiction over them would

 comport with the “traditional notions of fair play and substantial

 justice,” they are not protected by the fiduciary-shield doctrine.

 Balance Dynamics, 204 F.3d at 698; see Nat’l Can Corp. v. K

 Beverage    Co.,    674   F.2d   1134,    1137   (6th     Cir.   1982)   (finding

 jurisdiction over defendant in his individual capacity when he was

 the president of corporation, traveled to the forum state once a

 month to oversee the company’s business, and executed a contractual

 agreement in the forum state); see also Flynn v. Greg Anthony

 Constr. Co., 95 F. App’x 726, 740-41 (6th Cir. 2003) (holding that

 a vice-president and president of two corporations were subject to

 jurisdiction in their individual capacities because of “their

 involvement    in    orchestrating       the   affairs”    of    the   companies’

 business in the forum state); Commodigy OG Vegas Holdings LLC v.

 ADM Labs, 417 F. Supp. 3d 912, 924 (N.D. Ohio 2019) (“When an

 individual defendant engages in solicitation and negotiations that

 give rise to a ‘continuing obligation,’ that defendant is not

 protected by the fiduciary shield doctrine and is subject to

 personal jurisdiction in the forum state.”) (emphasis in original)

                                          33
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 34 of 41           PageID 717



 (citing Walker v. Concoby, 79 F. Supp. 2d 827, 833 (N.D. Ohio 1999)

 (fiduciary-shield doctrine did not preclude exercise of personal

 jurisdiction,     under      Ohio    long-arm    statute,       over    non-resident

 defendants who personally involved themselves in the transaction

 giving rise to the cause of action and were physically present in

 state,    even   if   they    were   acting     on     behalf   of   corporation));

 Superior Consulting Co., Inc. v. Walling, 851 F. Supp. 839 (E.D.

 Mich. 1994), appeal dismissed and remanded on other grounds, 48

 F.3d 1219 (6th Cir. 1995) (fiduciary-shield doctrine did not

 insulate    former     Texas       employee     from     assertion      of   personal

 jurisdiction in Michigan employer’s action to enforce covenant not

 to compete when employee had significant contacts with Michigan in

 personal capacity).          Non-facility Defendants’ Motion to Dismiss

 Denz and Bennett on jurisdictional grounds is DENIED.

       B. Failure to State a Claim Under the THCLA

       Non-facility Defendants argue that Hardaway’s THCLA claims

 should be dismissed.          (ECF No. 17-1 at 15-17; No. 41 at 11-12.)

 They argue that the THCLA only allows health care liability actions

 against    “licensees,       the     licensee’s        management      company,   the

 licensee’s managing employees, or an individual caregiver who

 provided direct health care services, whether an employee or

 independent contractor.”            (ECF No. 17-1 at 15-16) (citing Tenn.

 Code. Ann § 29-26-102(a)).             Non-facility Defendants argue that

                                          34
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 35 of 41   PageID 718



 they do not meet any of those definitions, that they are “passive

 investors” and that “passive investors” are not liable under the

 THCLA.    (See id. at 16-17.)     Hardaway argues that he has properly

 pled that Non-facility Defendants meet the definitions under the

 THCLA or, alternatively, that he has sufficiently pled ordinary

 negligence claims against them. (ECF No. 28 at 22-25.) Hardaway’s

 first argument is sufficient.

       Non-facility Defendants submit three declarations with their

 Motion and rely on them to support their arguments.           (ECF Nos. 17-

 2,   17-3,    17-4.)     Although   dismissal    for   lack   of     personal

 jurisdiction is governed by Rule 12(b)(2), dismissal based on lack

 of sufficient pleading is governed by Rule 12(b)(6).            Under Rule

 12(b)(6), the Court normally “may not consider matters beyond the

 complaint.”    Hensley Mfg., 579 F.3d at 613.      The Court may consider

 such matters if they are “referred to in [the] complaint and

 central to the [plaintiff’s] claim.”        Armengau, 7 F. App’x at 344.

 The declarations Non-facility Defendants attach to their brief

 were not referred to in the Complaint and are not central to

 Hardaway’s claims.     The Court will not consider them in evaluating

 Non-facility Defendants’ arguments about the sufficiency of the

 Complaint.     See Morris Aviation, LLC v. Diamond Aircraft Indus.,

 Inc., 730 F. Supp. 2d 683, 695 (W.D. Ky. 2010).

       The THCLA limits who can bring an action under it:

                                      35
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 36 of 41        PageID 719



        (a)   Except as provided in this section, a health care
              liability action against a licensee may be brought only
              against the licensee, the licensee’s management company,
              the licensee’s managing employees, or an individual
              caregiver who provided direct health care services,
              whether an employee or independent contractor.         A
              passive investor shall not be liable under this part. A
              health   care  liability   action   against  any   other
              individual or entity may be brought only pursuant to
              subsection (b).[ 7]

 Tenn. Code Ann. § 29-26-102(a).               A “licensee” is defined by the

 statute      as   “a   health     care   provider      licensed,   authorized,

 certified, registered, or regulated under title 33, 63, or 68 that

 is legally responsible for all health care services provided.”

 Id. § 29-26-101(a)(3).          “Management company” is defined as:

        [A]n individual or entity that contracts with, or receives a
        fee from, a licensee to provide any of the following services
        to or for a licensee:

              (A) Directly hiring or firing the administrator or
              other managing employees of the licensee;

              (B) Directly controlling or having              control     over   the
              staffing levels at the licensee;

              (C) Directly controlling the budget and expenditures of
              the licensee; or

              (D) Directly implementing and enforcing the policies and
              procedures of the licensee.

 Id.    §   29-26-101(a)(4)(A)-(D).            A   “passive   investor”    is    “an

 individual or entity that has an ownership interest in a licensee

 but does not directly participate in the day-to-day decision making



 7
     Subsection (b) is not relevant here.
                                          36
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 37 of 41            PageID 720



 or   operations   of     the    licensee.”     Id.    §     29-26-101(a)(5).         A

 “[l]icensee’s managing employee[]” is not defined.                    Non-facility

 Defendants argue that Hardaway has not pled sufficient facts to

 sustain his causes of actions under the THCLA. 8                  (ECF No. 17-1 at

 15-17; No. 41 at 11-12.)

       Hardaway has pled that Aurora Cares is Quince’s “management

 company”    and   that    Hardaway’s      “cause     of   action”     arises     from

 “business    conducted     by    Aurora     Cares,    LLC    in    the     operation,

 management, and/or control of Quince . . . .”                     (ECF No. 1 ¶ 5.)

 He has pled that DTD, through Denz, “is responsible for maintaining

 the nursing home’s finance department, which includes accounts

 payable,     payroll,     accounts    receivable,         general     ledger,     and

 financial statement preparation for Quince . . . .”                        (Id. ¶ 6.)

 He has pled that D&N, through Bennett, “engaged in contact with

 facilities, made on-site visits, and is responsible for providing

 continuous     oversight        regarding     the    direct        care,     contract

 negotiations,     purchasing,       capital    improvements,         employee     and

 resident safety, and human resources for Quince . . . .”                         (Id.

 ¶ 7.)   He has pled that Denz “actively manages Quince . . . and is

 the manager of Quince []”; “retain[s] exclusive control over the



 8
   The parties do not dispute that Quince is a “health care provider” or
 “licensee” as defined by the THCLA. (See ECF No. 1 ¶¶ 4, 50; No. 17-1
 at 2); Tenn. Code Ann. § 29-26-101(a)(1); id. § 29-26-101(a)(2)(E); id.
 § 29-26-101(a)(3).
                                        37
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 38 of 41        PageID 721



 operations of Quince []”; and “is responsible for maintaining the

 finance    department,      which   includes    accounts     payable,    payroll,

 accounts    receivable,      general   ledger,       and   financial    statement

 preparation for Quince [], and controlled the financial operations

 of Aurora Cares, LLC, Quince [], and DTD HC, LLC.”               (Id. ¶ 8.)    He

 has pled that Bennett “actively manages Quince . . . and is the

 manager of Quince []”; “retain[s] exclusive control over the

 operations of Quince []”; and “is responsible for maintaining

 contact with Quince [] and performing on-site visits, providing

 continuous oversite [sic] of the operations of the facility, Quince

 [], and controlled the financial operations of Aurora Cares, LLC,

 Quince [], and D&N, LLC.       (Id. ¶ 9.)      He has pled that Non-facility

 Defendants’ failure to perform these duties adequately led to Doris

 Albright’s      injuries.       (See    id.     ¶¶    51(a)-(w),   58(a)-(h).)

 Hardaway’s pleading is sufficient.            Taking his factual allegations

 as true, as the Court must do at this stage, see Iqbal, 556 U.S.

 at 678 (citing Twombly, 550 U.S. at 570); Lorshbaugh v. Cmty. Heath

 Sys., Inc., 2019 WL 355529, at *2 (E.D. Tenn. Jan. 29, 2019),

 Hardaway has adequately pled that Non-facility Defendants fall

 within    the   THCLA’s   definition    of     “management     company”    and/or

 “managing employees.”         Tenn. Code Ann. § 29-26-101(a)(4)(A)-(D).

 Non-facility Defendants’ Motion to Dismiss on this ground is

 DENIED.

                                        38
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 39 of 41     PageID 722



       C. Hatfield

       Non-facility     Defendants   argue      that    DTD,   D&N,   Denz,   and

 Bennett must be dismissed because they cannot be held directly or

 vicariously liable given the Tennessee Court of Appeals’ decision

 in Hatfield, 2018 WL 3740565.       (ECF No. 17-1 at 17-21.)          Hatfield

 is inapposite at this stage.        Hatfield held that, in another suit

 against a nursing home and the Non-facility Defendants, DTD, D&N,

 Denz, and Bennett were not directly liable because the evidence

 presented to the jury was insufficient.               See 2018 WL 3740565, at

 *31 (“We cannot agree that the jury had material evidence to find

 direct liability against Mr. Denz, Mr. Bennett, DTD, or D&N in

 this case.”). That holding has no bearing at the motion-to-dismiss

 stage,   where   the   decision   turns   on    the     pleadings.    Evidence

 presented in this case may be sufficient to support a finding of

 direct liability.       See id. at *31 (“[I]n order to be directly

 liable . . . each [Non-facility Defendant] must have been involved

 in the day-to-day operations of the facility.”).                 Hardaway has

 adequately pled facts sufficient to survive a motion to dismiss.

       Hatfield also held that DTD, D&N, Denz, and Bennett were not

 vicariously liable because, under the alter-ego theory, on which

 the jury was instructed, there was insufficient evidence to support

 the jury’s verdict.        See id. at *39-42.            That holding has no

 bearing at this stage because evidence presented in this case may

                                      39
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 40 of 41                  PageID 723



 be sufficient to support a finding of vicarious liability.                                See

 id.   at    *36-39     (holding       that     shareholders           and       parents   of

 subsidiaries may be held vicariously liable if the corporate veil

 is pierced).      Hatfield also suggested that a finding of vicarious

 liability might have been sustained if the jury had been instructed

 on a different legal test.            See id. at *38-41.          Evidence presented

 in this case, and/or the instructions to the jury, might be

 sufficient to support a finding of vicarious liability.                            Hardaway

 has   adequately     pled     facts    sufficient        to    survive      a    motion   to

 dismiss.    Non-facility Defendants Motion to Dismiss on this ground

 is DENIED.

       D. Limited Liability Protection

       Non-facility      Defendants       argue     that        DTD,    D&N,      Denz,    and

 Bennett    must   be    dismissed       because     there       can    be   no     personal

 liability for an owner, officer, or member of a Tennessee limited

 liability company and there can be no personal liability for a

 member or agent of a New York limited liability company.                           (ECF No.

 17-1 at 21-24) (citing relevant statutes.)                      This argument fails.

 Limited    liability        company   members      may    be    held    liable      if    the

 corporate    veil      is    pierced.        See    Underwood          v.   Miller,       No.

 M201900269COAR3CV, 2020 WL 730881, at *3 (Tenn. Ct. App. Feb. 13,

 2020) (citing Edmunds, 403 S.W.3d at 829); Adams v. Adient US LLC,

 No. 1:18-cv-01179, 2019 WL 1569353, at *3 (W.D. Tenn. Apr. 11,

                                           40
Case 2:19-cv-02464-SHM-tmp Document 63 Filed 07/20/20 Page 41 of 41   PageID 724



 2019); Grammas v. Lockwood Assocs., LLC, 95 A.D.3d 1073, 1074–75,

 944 N.Y.S.2d 623, 625 (2012) (“A party may seek to hold a member

 of an LLC individually liable despite this statutory proscription

 by application of the doctrine of piercing the corporate veil.”)

 (citations omitted); see also Layne Christensen Co. v. City of

 Franklin, Tennessee, No. 3:17-cv-01236, 2020 WL 1469870, at *7-9

 (M.D. Tenn. Mar. 26, 2020); Hatfield, 2018 WL 3740565, at *34-39;

 Hill v. Fairfield Nursing & Rehab. Ctr., LLC, 134 So. 3d 396, 406-

 07 (Ala. 2013).       Hardaway has adequately pled facts that could

 support a corporate veil-piercing.        Non-facility Defendants Motion

 to Dismiss on this ground is DENIED.

       V.    Conclusion

       For the foregoing reasons, Non-facility Defendants’ Motion to

 Dismiss is DENIED.



       So ordered this 20th day of July, 2020.



                                           /s/_ Samuel H. Mays, Jr.______
                                           SAMUEL H. MAYS, JR.
                                           UNITED STATES DISTRICT JUDGE




                                      41
